UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-1733



In Re: THOMAS W. HILL,

                                                         Petitioner.



        On Petition for Writ of Mandamus.   (CA-01-64-1-T)


Submitted:   July 12, 2001                  Decided:   July 26, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas W. Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas W. Hill filed this mandamus petition seeking to compel

the district court to exercise its jurisdiction over his recently

dismissed complaint. Where there is another available remedy, man-

damus relief is not available.   In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).   Mandamus relief is not a substitute for appeal.   In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). Because we

conclude Hill has other adequate remedies, we deny Hill’s petition

for mandamus relief.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                 2